United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.H., Appellant
and
DEPARTMENT OF JUSTICE, FEDERAL
BUREAU OF PRISONS, Forrest City, AR,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0668
Issued: May 10, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On February 22, 2016 appellant timely appealed from a January 11, 2016 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the claim.2
ISSUE
The issue is whether appellant established a groin/testicle injury causally related to the
June 25, 2015 employment incident.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence on appeal after OWCP rendered its January 11,
2016 decision. The Board’s jurisdiction is limited to reviewing the evidence that was before OWCP at the time of
its final decision. Therefore, the Board lacks jurisdiction to review this additional evidence. 20 C.F.R.
§ 501.2(c)(1).

FACTUAL HISTORY
On June 25, 2015 appellant, then a 32-year-old correctional officer, was lifting weights in
the employing establishment’s fitness room when he experienced severe pain in his groin/testicle
area. Appellant was doing squats with 135 pounds of weights when he felt like he pulled
something in his groin. The weight training was reportedly part of appellant’s work-related
physical fitness requirement. The employing establishment represented that appellant was in the
performance of duty at the time of the alleged injury. It also authorized medical treatment (Form
CA-16) on June 25, 2015, noting that appellant had been involved in a training injury. The CA16 noted a “Groin injury where previous surgery was performed [in January 2008].”
Later that same day, Dr. James R. Jacobs, a family practitioner, examined appellant for
complaints of testicular/scrotal pain. He diagnosed scrotal pain, scrotum mass, and spermatic
cord stricture. Dr. Jacobs referred appellant for an ultrasound, which revealed a 2.5 centimeter
(cm) subcutaneous mass in the right aspect of the penoscrotal junction. Dr. Adam P. Cabell, a
Board-certified radiologist who interpreted the June 25, 2015 scrotal ultrasound, noted a history
of vasectomy in 2008.3 He provided differential diagnoses of soft tissue granuloma (related to
prior surgery, trauma, or infection), exuberant scarring, and neoplastic. Dr. Cabell recommended
a surgical consultation.
On June 29, 2015 Dr. Jacobs at a follow-up examination reported that appellant was still
in a lot of pain. Additionally, appellant was unable to take medications at work, and therefore,
he needed to be excused from work. Dr. Jacobs diagnosed primary scrotum mass (ICD-9
608.89). He prescribed Naproxen and referred appellant for a urology consultation. Dr. Jacobs
also submitted a June 30, 2015 attending physician’s report (Form CA-20). He diagnosed
scrotum mass and noted that appellant had been referred to a urologist, which was scheduled for
July 20, 2015. Dr. Jacobs checked the appropriate boxes indicating that there was no history or
evidence of concurrent or preexisting injury and that the diagnosis was not caused or aggravated
by employment. With regard to causal relationship, he did not offer an explanation for his
finding that appellant’s condition was not work related.
Appellant returned for follow-up on July 6, 2015. Dr. Jacobs diagnosed scrotum mass
and excused appellant from work for two weeks. His pain persisted and Dr. Jacobs prescribed
Tramadol. The July 6, 2015 follow-up treatment notes indicated that appellant reportedly denied
any past surgical history.
Dr. Richard N. Greene Jr., a Board-certified urologist, examined appellant on
July 20, 2015. Appellant reported that he had a knot in his testicle that felt like it ripped and had
been causing him a lot of pain. Dr. Greene further noted that appellant was status post
vasectomy in 2008, and previously had a small knot in his right scrotum that after a while
became larger and painful. At the time, appellant was diagnosed with sperm granuloma and
given antibiotics and nonsteroidal anti-inflammatory drugs (NSAIDS), and his symptoms largely
resolved for several years except for intermittent pain. However, Dr. Greene noted that appellant
3

The ultrasound was performed at CrossRidge Community Hospital. Appellant’s hospital records noted a
June 25, 2015 employment-related accident, but did not elaborate further. The reported reason for his visit was a
cord stricture (ICD-9 608.85).

2

was recently doing squats and developed severe right groin pain, as well as intermittent
pain/swelling to the sperm granuloma. Dr. Greene also reported that the cyst was somewhat
larger and very painful to touch. Appellant denied hematuria and reportedly had no other acute
complaints. His groin pain was slowly improving. On physical examination, Dr. Greene noted
that appellant’s left teste was normal. However, the right teste revealed a lesion upon inspection,
which Dr. Greene believed was either a small superficial cyst or a sperm granuloma
(spermatocele). After discussing treatment options, appellant chose to undergo surgery for
scrotal exploration and possible excision of the mass. He was reportedly quite bothered by the
cyst and wanted it removed. Dr. Greene also provided a July 20, 2015 work capacity evaluation
(OWCP-5c). He noted that appellant was scheduled for surgery on July 21, 2015, and would
need one week to recover before returning to full duty.
Dr. Joseph C. Kueter, a Board-certified urologist, submitted a July 28, 2015 attending
physician’s report (Form CA-20) and work capacity evaluation (OWCP-5c). He listed the date
of injury as “unknown” and reported a history of scrotal cyst. Dr. Kueter diagnosed scrotal
cyst/spermatocele (ICD-9 608.1).4 He reported that appellant had been admitted for one-day
surgery on July 21, 2015 and discharged postoperative. The treatment consisted of excision of
cyst and scrotal exploration. Dr. Kueter indicated that appellant was totally disabled from
July 21 through August 3, 2015. On the July 28, 2015 OWCP-5c, Dr. Kueter indicated that
appellant was currently unable to perform his usual job. He explained that appellant had stitches
that needed to dissolve before returning to work on August 3, 2015.
In an August 26, 2015 decision, OWCP denied appellant’s traumatic injury claim because
the medical evidence was insufficient to establish a causal relationship between the diagnosed
condition and the June 25, 2015 employment incident.
OWCP subsequently received appellant’s July 21, 2015 hospital admission records,
including operative and pathology reports. Dr. Greene’s July 21, 2015 operative report noted
that appellant was a 32-year-old male with history of vasectomy in 2008. Since then he
developed a small knot at the right side of his scrotum that had periodically been painful.
Dr. Greene further noted that appellant recently had a musculoskeletal injury and his cyst
became significantly more painful and was difficult to touch. He also reported that, after
evaluation and counseling, appellant decided to proceed with scrotal exploration and excision.
The postoperative diagnosis was right scrotal cyst approximately 1.5 cm in size. It was noted to
be tracking down towards the vas deferens of the left testicle.
The July 21, 2015 pathology report noted skin showing a cystic structure containing
numerous thick-wall blood vessels, with acute hemorrhage, hemosiderin deposition, acute and
chronic inflammation, abscess formation, and abundant foamy histiocytes that were
histologically benign. The pathology report further noted that the findings may represent a
previously ruptured hemangioma.

4

Dr. Kueter checked the appropriate boxes indicating that there was no history or evidence of concurrent or
preexisting injury and that the condition was not caused or aggravated by employment. However, he did not provide
an explanation for his finding that appellant’s condition was not work related.

3

On October 13, 2015 appellant requested reconsideration. He submitted an October 2,
2015 attending physician’s report (Form CA-20) from Dr. Emma Jacobs, a urologist. The report
did not specify a date of injury, but noted that appellant experienced testicular pain while
weightlifting as part of his job. Dr. E. Jacobs also noted that appellant experienced similar pain
in 2008. She diagnosed spermatocele, which occurred due to straining. Dr. E. Jacobs checked
the appropriate box on the form indicating her belief that the diagnosed condition was
employment related. However, she did not provide an explanation. Dr. E. Jacobs also noted that
appellant’s pain improved following removal of the spermatocele, which was performed by a
colleague who was no longer associated with her practice. Lastly, Dr. E. Jacobs indicated that
appellant had been advised that he could resume working.
In a separate handwritten note, Dr. E. Jacobs indicated that appellant had testicular pain
shortly after his vasectomy in 2008, which was self-limited. She further noted that in summer
2015, he had an acute onset of testicular pain while lifting weights for work, and developed a
spermatocele, which required surgery in July 2015. Dr. E. Jacobs indicated that she first saw
appellant on September 15, 2015 for his surgical follow-up. She stated that it seemed clear that
this was a separate, work-related injury.
By decision dated January 11, 2016, OWCP denied modification. The senior claims
examiner found that the medical evidence of record was insufficient to establish a causal
relationship between appellant’s cyst/spermatocele and the June 25, 2015 work-related weight
lifting incident.
LEGAL PRECEDENT
A claimant seeking benefits under FECA has the burden of proof to establish the essential
elements of his or her claim by the weight of the reliable, probative, and substantial evidence,
including that an injury was sustained in the performance of duty as alleged and that any specific
condition or disability claimed is causally related to the employment injury.5
To determine if an employee sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether “fact of injury” has been established. Generally, fact
of injury consists of two components that must be considered in conjunction with one another.
The first component is whether the employee actually experienced the employment incident that
allegedly occurred.6 The second component is whether the employment incident caused a
personal injury.7 An employee may establish that an injury occurred in the performance of duty
5

20 C.F.R. § 10.115(e), (f) (2014); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996).

6

Elaine Pendleton, 40 ECAB 1143 (1989).

7

John J. Carlone, 41 ECAB 354 (1989). Causal relationship is a medical question that generally requires
rationalized medical opinion evidence to resolve the issue. Robert G. Morris, 48 ECAB 238 (1996). A physician’s
opinion on whether there is a causal relationship between the diagnosed condition and the implicated employment
factor(s) must be based on a complete factual and medical background. Victor J. Woodhams, 41 ECAB 345,
352 (1989). Additionally, the physician’s opinion must be expressed in terms of a reasonable degree of medical
certainty, and must be supported by medical rationale, explaining the nature of the relationship between the
diagnosed condition and appellant’s specific employment factor(s). Id.

4

as alleged, but fail to establish that the disability or specific condition for which compensation is
being claimed is causally related to the injury.8
ANALYSIS
On June 25, 2015 appellant experienced severe groin pain while lifting weights at work.
He had a vasectomy in 2008. When Dr. J. Jacobs examined appellant on June 25, 2015, he
diagnosed scrotal pain, scrotum mass, and spermatic cord stricture. He did not offer an opinion
regarding the cause of appellant’s condition. Moreover, Dr. J. Jacobs’ treatment notes did not
mention appellant’s work-related weightlifting incident earlier that day or 2008 vasectomy.
Appellant’s June 25, 2015 scrotal ultrasound revealed a 2.5 cm subcutaneous mass in the
right aspect of the penoscrotal junction, which was thought to be either a soft tissue granuloma
(related to prior surgery, trauma or infection), exuberant scarring, and less likely neoplastic.
Dr. Cabell, the radiologist, was unable to provide a definitive answer regarding the type of mass
he observed or its etiology.
Appellant followed-up with Dr. J. Jacobs on June 29 and July 6, 2015, but neither of the
associated treatment records and reports referenced appellant’s 2008 vasectomy or the June 25,
2015 employment incident. The only time Dr. J. Jacobs specifically addressed causal
relationship was in his June 30, 2015 CA-20 where he indicated, without explanation, that
appellant’s condition was not work related. A physician’s opinion on causal relationship must be
based on a complete factual and medical background.9 Dr. J. Jacobs’ various reports are of little
or no probative value in determining the etiology of appellant’s current condition.
Dr. Greene examined appellant on July 20, 2015 and performed surgery the following
day. His July 21, 2015 postoperative diagnosis was right scrotal cyst. Dr. Greene was aware
that appellant had a vasectomy in 2008, and had previously been diagnosed and treated for a
sperm granuloma, which had largely resolved except for intermittent pain. He further noted that
appellant recently had a musculoskeletal injury -- while doing squats -- and his cyst became
significantly more painful and was difficult to touch. Although Dr. Greene noted a temporal
relationship between appellant’s squats and an increase in pain with respect to his preexisting
sperm granuloma/cyst, Dr. Greene did not adequately explain how the noted activity either
aggravated or exacerbated appellant’s condition. The mere fact that a condition manifests itself
during a period of employment is insufficient to establish causal relationship.10 Temporal
relationship alone will not suffice.11
Dr. Kueter’s July 28, 2015 Form CA-20 reported a history of injury of “scrotal cyst” with
an “unknown” date of injury. He diagnosed scrotal cyst/spermatocele and checked a box “No”
on the form report indicating his belief that appellant’s condition was not caused or aggravated
8

Shirley A. Temple, 48 ECAB 404, 407 (1997).

9

Victor J. Woodhams, supra note 7.

10

20 C.F.R. § 10.115(e).

11

See D.I., 59 ECAB 158, 162 (2007).

5

by an employment activity. However, Dr. Kueter failed to explain his opinion on causal
relationship. As noted, a physician’s opinion on causal relationship must be based on a complete
factual and medical background and must be supported by medical rationale.12
Dr. E. Jacobs, who first examined appellant on September 15, 2015, noted that he had
testicular pain shortly after his 2008 vasectomy, and recently experienced an acute onset of
testicular pain while lifting weights for work, at which point he developed a spermatocele. She
did not specify an exact date of injury other than noting “summer 2015.” Dr. E. Jacobs attributed
appellant’s spermatocele to straining, which she indicated was employment related. She also
noted that appellant’s pain improved following surgery. Without explanation, Dr. E. Jacobs
opined that it seemed clear that this was a separate, work-related injury. However, it is not
readily apparent from the record or Dr. E. Jacobs’ report that appellant developed a spermatocele
as a result of the June 25, 2015 weightlifting incident. Moreover, Dr. Greene, a former
colleague, clearly represented that appellant’s sperm granuloma/cyst predated the work-related
incident. Dr. E. Jacobs has offered no rational explanation for her apparent belief that appellant
developed a spermatocele within hours of the June 25, 2015 weightlifting incident.
The Board finds that the evidence of record fails to establish causal relationship between
appellant’s accepted employment exposure and his diagnosed groin/testicle condition.13
Accordingly, OWCP properly denied his traumatic injury claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
Appellant failed to establish that he sustained a groin/testicle injury causally related to the
June 25, 2015 incident.

12

Victor J. Woodhams, supra note 7.

13

Appellant’s personal belief that his employment activities either caused or contributed to his condition is
insufficient, by itself, to establish causal relationship. 20 C.F.R. § 10.115(e); Phillip L. Barnes, 55 ECAB 426,
440 (2004).

6

ORDER
IT IS HEREBY ORDERED THAT the January 11, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 10, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

7

